Morse, J.,
concurring. Although I concur in the holding that the appeal should be dismissed, I disagree with the Court’s apparent willingness to decide the matter. At the outset of its opinion, the Court acknowledges that plaintiff Everlof was not compelled to submit to the procedure that forms the basis of his challenge, which intimates the case is moot. Yet, at the conclusion, the Court finds that no relief is available against the named defendant, an issue not raised on appeal. In between, the Court provides an interest*584ing discussion of the merits but ultimately reaches no conclusion because, as the Court recognizes, it is unnecessary to its holding.
I would have avoided the obiter dictum and simply held that the case is moot. Otherwise, it would seem that the matter may be easily raised to our Court again simply by adding the proper party. VR.C.E 19(a).
“[T]he mootness doctrine requires that there be an actual controversy in existence at all stages of review, not merely at the time the plaintiff originally filed the complaint.” Doria v. University of Vt., 156 Vt. 114, 117, 589 A.2d 317, 319 (1991) (mootness defeats jurisdiction); In re S.H., 141 Vt. 278, 280, 448 A.2d 148, 149 (1982) (petitioner’s stake in litigation must continue throughout entirety to confer jurisdiction upon court). Here, the issue is moot as to plaintiff Everlof because the Department changed its procedures in his case and he was not compelled to answer questions.
Plaintiffs contend, and the trial court concluded, that this case falls within an exception to the mootness doctrine because it is “‘capable of repetition, yet evading review.’” Sosna v. Iowa, 419 U.S. 393, 400-01 (1975) (quoting Dunn v. Blumstein, 405 U.S. 330, 333 n.2 (1972)); see State v. Tallman, 148 Vt. 465, 469, 537 A.2d 422, 424 (1987). The applicability of this exception depends on the satisfaction of two elements: (1) the challenged action must be of such short duration that it cannot be fully litigated prior to the time it ceases or expires, and (2) there must be a reasonable expectation that the same complaining party will be subject to the same action again. Weinstein v. Bradford, 423 U.S. 147, 149 (1975); Tallman, 148 Vt. at 469, 537 A.2d at 424. In this case, neither element can be met.
Although it is theoretically possible, it is unlikely that Everlof will be in this situation again. See Doria, 156 Vt. at 118-19, 589 A.2d at 319 (plaintiff must show probability that he will become entangled in same controversy again). Thus element two is not satisfied. Furthermore, it is not inevitable that in every case in which it could be raised, the immunity issue would become moot before it could be adjudicated. On the contrary, the litigation process could be managed to enable review. An individual subject to prosecution for conduct that was the subject of a compelled statement could, through a petition for declaratory relief, see Doria, 156 Vt. at 117, 589 A.2d at 318; 12 VS.A. § 4711, and the interlocutory appeal process, see State v. Pelican, 154 Vt. 496, 501, 580 A.2d 942, 946 (1990), suspend criminal prosecution pending review. This is not a situation where the mere passage of time will invariably render the issue moot. Cf. Roe v. Wade, 410 U.S. 113, 125 (1973) (266-day human gestation period is so short that pregnancy will come to term before appellate process is complete). Thus the exception to the mootness doctrine does not apply to Everlof individually.
Where a class has been certified,* however, the claim will fall within the exception if “the issue sought to be litigated escapes full appellate review at the behest of any single challenger” even if it is moot as to the named plaintiff. Sosna, 419 U.S. at 401. Thus, as long as the controversy remains live with respect to at least one member, a class need only satisfy the first element of the two-part test. See Gerstein v. Pugh, 420 U.S. 103, 110 n.11 (1975); Sosna, 419 U.S. at 401-02; Robidoux v. Celani, 987 F.2d 931, 938-39 (2d Cir. 1993). Nevertheless, this standard cannot be met here.
Apparently no class member is subject to internal investigations. It is certainly possible that this issue is no longer live *585with respect to any class member. Furthermore, as noted above, plaintiffs’ claim is not one that evades review. Sosna, 419 U.S. at 399-400. To be sure, the “evading review” exception discussed in Sosna does not represent the only circumstance where a “live controversy” may be found notwithstanding the fact that the case may be moot as to the named class representative. Franks v. Bowman Transp. Co., 424 U.S. 747, 753-55 (1976). The ultimate question is whether the class litigants have ‘“such a personal stake in the outcome of the controversy as to assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult. . . questions.’” Bowman Transp. Co., 424 U.S. at 755 (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)). As noted above, the requisite adversarial relationship in this case is wholly speculative, and falls well short of the “concrete adverseness” we require. For this reason, I would dismiss the case as moot.
Justice Gibson authorizes me to say that he joins in this concurrence.
Motion for reargument denied November 18, 1996.

 Because no challenge to certification was made on appeal, we assume for the purposes of this analysis that the class was properly certified.